     Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 1 of 80 Page ID #:886




 1     Brent David Barlow, Esq. (CSB 168645)
       20929 Ventura Boulevard #47
 2     Woodland Hills, California 91364
       (818) 369-4432
 3     brent@barlowlegal.com
       Attorney for Brent David Barlow, Pro Per
 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8
                                  CENTRAL DISTRICT OF CALIFORNIA

 9     INTERMARKETING MEDIA, LLC dba                     )       No. 8:20-cv-00889
       RESORT ADVISORY GROUP,                            )
10     LAW OFFICES OF DAVID ALAN KLEIN,                  )       DEFENDANT’S OPPOSITION TO
                                                         )       PLAINTIFF’S APPLICATION
       and                                               )       FOR TEMPORARY
11
       DAVID ALAN KLEIN, ESQUIRE,                        )       RESTRAINING ORDER AND
12                                                       )       MOTION TO DISMISS WITH
              Plaintiffs,                                )       PREJUDICE FOR LACK OF
13                                                       )       STANDING
                                                         )
                      vs.                                )
14
                                                         )
15     BRENT DAVID BARLOW, et al,                        )
                                                         )
                                                         )
16            Defendants.                                )
17
                                                         )

18             Defendant, Brent David Barlow (the “Defendant”), on behalf of all defendants, hereby

19     moves the Court to deny plaintiffs’ application for a temporary restraining order (“TRO”) and

20     dismiss the complaint with prejudice for plaintiffs’ lack of standing.

21             Defendant individuals John Pressney, Pamela Pressney, Herman Abel, Debora Abel,

22     Morris Hannah, Virginia Hanna, Lee Harris Turk, Bernardo Bettinelli, Carol Bettinelli, Lari

23     Castle, Gilbert Castro, Eva Castro, Paul Martinez, Renee Martinez, Robert Zimmermann, Mary

24     Zimmermann, Glenn Perley, and Connie Perley are the target of an elaborate confidence game

25     perpetrated first by various timeshare developers and subsequently compounded by plaintiff

26     Intermarketing Media, LLC dba Resort Advisory Group, a so-called timeshare exit company,

27     and David Alan Klein who, as general counsel, is responsible for the legality of all activities of

28     Resort Advisory Group and its personnel.
       ________________________________________________________________________________________________________
                                                             1
     Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 2 of 80 Page ID #:887




 1             Whereas, there is no evidence that any aforesaid defendant individual received a loan
 2     from any timeshare developer and to characterize said defendants as consumers is inaccurate,
 3     defendant individuals hereinafter are individually a “Timeshare Purchaser” and collectively
 4     “Timeshare Purchasers.”
 5             Disposition hereof hinges on one thing and one thing only: whether the respective
 6     promissory note signed by each Timeshare Purchaser in favor of a particular a timeshare
 7     developer is supported by consideration sufficient to constitute an enforceable contract that could
 8     be “canceled/terminated” by Resort Advisory Group.
 9             In support of this Opposition and Motion to Dismiss, defendant would show the Court the
10     attached Memorandum, made fully part hereof and included herein by reference as though set
11     forth in full.
12             WHEREFORE, Defendant prays that the Court:
13             1. Deny plaintiffs’ ex parte application for injunctive relief;
14             2. Dismiss the complaint with prejudice for plaintiffs’ lack of standing;
15             3. Grant Defendant reasonable costs and expenses related to this response to plaintiffs’
16                 application for TRO and complaint;
17             4. Order such other and further relief that the Court may deem just and fair.
18

19     DATE: May 20, 2020                                  Respectfully submitted,
20

21                                                         _______________________________
                                                           Brent David Barlow
22

23

24

25

26

27

28
       ________________________________________________________________________________________________________
                                                          2
     Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 3 of 80 Page ID #:888



                                                MEMORANDUM
 1

 2             Defendant brings the instant opposition to plaintiffs’ ex parte application for TRO and
 3     motion to dismiss for lack of standing under Rule 12(b)(1) of the Federal Rules of Civil
 4     Procedure for the Court’s lack of jurisdiction over the subject matter of the petition by reason of
 5     plaintiffs’ failure to set forth evidence of material facts that demonstrate that plaintiffs have
 6     suffered an injury in fact arising from invasion of a legally protected interest.
 7             Upon Defendant’s discovery of the possibility that plaintiffs intended to file suit against
 8     Defendant et al, Defendant at 11:55 A.M. May 17, 2020, transmitted to counsel for plaintiffs by
 9     email a two-page notice as to the infirmity of any such action due to plaintiffs’ lack of standing
10     and notified counsel for plaintiff of their joint-and-several liability with plaintiffs should they
11     bring such action absent such proof, a true and correct copy of which letter and proof of
12     transmission and receipt of which by counsel for plaintiffs is attached hereto and incorporated
13     herein by reference as, collectively, Exhibit A.
14             Resort Advisory Group marketed and sold its “timeshare cancellation” services to
15     Timeshare Purchasers, each of whom purchased from a timeshare developer a so-called
16     timeshare membership or vacation interest (collectively a “Membership”) in connection with use
17     and enjoyment of certain resort properties owned by the timeshare developer.
18             Plaintiffs allege that Timeshare Purchasers are “consumers,” i.e., borrowers, and, by
19     implication, that at the time each Timeshare Purchaser appeared to enter into contract with
20     Resort Advisory Group at least one timeshare developer held enforceable contractual rights
21     against the Timeshare Purchaser arising from a signed promissory note given by the Timeshare
22     Purchaser as consideration for a loan from the timeshare developer; to wit:
23                     88. Plaintiff Resort Advisory Group’s offers its timeshare resolution services in
24
                       interstate commerce to consumers who have entered into timeshare contracts
                       which they wish to cancel and withdraw from. . . .
25

26             Resort Advisory Group’s Services Agreement (the “Services Agreement”) with Deborah
27     and David Abel, a true and correct copy of which is attached hereto and incorporated herein by
28     reference as Exhibit B, the material terms and conditions of which are substantially identical to
       ________________________________________________________________________________________________________
                                                          3
     Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 4 of 80 Page ID #:889




 1     the Services Agreement of every other Timeshare Purchaser, guarantees in paragraph 1a that
 2     “RA-Group will terminate/transfer Your current Timeshare.”
 3                                        TIMESHARE DEVELOPERS
 4            The enforceability of any promissory note is determined by the simultaneous and
 5     reciprocal exchange of promises and consideration between borrower and lender.
 6             Absent a loan from the timeshare developer to a Timeshare Purchaser, any signed
 7     promissory note associated with any apparent transaction between the two is void and
 8     unenforceable for failure of consideration.
 9             Each Timeshare Purchaser could enjoy or did enjoy his or her Membership only after all
10     fees related to the current month were paid in full. The moment any Timeshare Purchaser
11     missed any scheduled timeshare-related payment, however, Timeshare Purchaser was cut off
12     from enjoyment of the Membership, losing all enforceable rights thereto and, if not cured within
13     a certain number of days, forfeiting all sums previously given—i.e., no Timeshare Purchaser
14     ever had or received any credit with or from any timeshare developer at any time.
15                             TIMESHARE MEMBERSHIPS: PAY-AS-YOU-GO
16             When Timeshare Purchasers—all of whom are former clients of Defendant referred to
17     Defendant by Resort Advisory Group, and whom Defendant, in turn, referred to Cooperative
18     Dispute Resolution Society—missed a timeshare-related payment and were cut off from all use
19     or enjoyment of their Membership and:
20                    discovered that they had no credit with the timeshare developer;
21                    determined that the only rights in the Membership that they ever had, used, or
22                     enjoyed were purchased with their own money; and
23                    ascertained that no aspect of the Membership was purchased with the timeshare
24                     developer’s money,
25     they realized that they were the target of an elaborate confidence game to get them to pay and
26     keep on paying for something (the Membership) that they could use or enjoy, but only if all
27     periodic fees associated with the current month were paid in full—a pay-as-you-go arrangement
28
       ________________________________________________________________________________________________________
                                                          4
     Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 5 of 80 Page ID #:890




 1     not dissimilar to that of Netflix’s where, in order to access and enjoy the Netflix library of
 2     movies, all fees associated with the current month must be paid in full.
 3             Whereupon, Timeshare Purchasers John and Pamela Pressney (collectively “Pressney”),
 4     Herman and Debora Abel (collectively “Abel”), Morris and Virginia Hannah (collectively
 5     “Hannah”), and Lee Harris Turk (“Turk”) made written demand of timeshare developer
 6     Diamond Resorts International, Inc. (“DRII”) for treble the sums mistakenly given.
 7             NOTE: For the convenience of the Court and economy of resources, Defendant would
               show the Court a complete package of documentation of one particular Timeshare
 8
               Purchaser only, Abel, the substance of which is the same as that of other Timeshare
 9             Purchasers. The documentation of other Timeshare Purchasers is also available should
               the Court desire.
10

11             Wherefore, a true and correct copy of Abel’s Demand, Notice, and Warning of
12     Commercial Grace to DRII and proof of delivery thereof is attached hereto and incorporated
13     herein by reference as, collectively, Exhibit C.
14             The aforesaid Demand, Notice, and Warning of Commercial Grace makes it clear that
15     absent an admission of incompetence on the part of DRII and tender of the amount demanded,
16     DRII’s acts could be viewed in no other way but willful and intentional, i.e., criminal, and that
17     DRII, among other things, would be the subject of an affidavit of information which would be
18     lodged with the appropriate authority.
19             Upon DRII’s failure to tender the respective amount as demanded, Pressney, Abel,
20     Hannah, and Turk all lodged with various district attorneys and U.S. attorneys an affidavit of
21     information sworn to as true, correct, and complete before an officer of the state authorized to
22     administer oaths and documenting and making known any and all offenses under appropriate
23     statutes, committed by DRII or accessories after the fact, a true and correct copy of one affidavit
24     of information for one district attorney and one U.S. attorney is attached hereto and incorporated
25     by reference as, respectively and collectively and for Abel only, Exhibit D and Exhibit E
26     (collectively the “DRII Criminal Complaints”).
27     ///
28     ///
       ________________________________________________________________________________________________________
                                                          5
     Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 6 of 80 Page ID #:891




 1                                       RESORT ADVISORY GROUP
 2              Plaintiffs knew or should have known that at the respective time that Resort Advisory
 3     Group appeared to enter into contract with each Timeshare Purchaser, no timeshare developer (a)
 4     had loaned any Timeshare Purchaser anything, or (b) held an enforceable promissory note which
 5     Resort Advisory Group could “cancel/terminate.”
 6              Whereas, an enforceable promissory note signed by a Timeshare Purchaser in favor of a
 7     timeshare developer is essential to any Services Agreement (see Exhibit A) with any Timeshare
 8     Purchaser, all such Resort Advisory Group “contracts” are void ab initio by reason of
 9     impossibility, i.e., nothing in the subject matter (see Exhibits D and E), and every Timeshare
10     Purchaser is entitled to return of whatever sums he or she mistakenly gave to Resort Advisory
11     Group.
12              Upon determination of the foregoing by each respective Timeshare Purchaser, Pressney,
13     Abel, Hanna, Turk, Bernardo and Carol Bettinelli (collectively “Bettinelli”), Lari Castle
14     (“Castle”), Gilbert and Eva Castro (collectively “Castro”), Paul and Renee Martinez (collectively
15     “Martinez”), and Glenn and Connie Perley (collectively “Perley”) made demand of Resort
16     Advisory Group for treble the respective amount mistakenly given to Resort Advisory Group, a
17     true and correct copy of which Demand, Notice, and Warning of Commercial Grace and proof of
18     mailing and delivery thereof for Abel only is attached hereto and incorporated herein by
19     reference as, collectively, Exhibit F (documentation for every other Timeshare Purchaser
20     available upon request).
21              Upon Resort Advisory Group’s failure to tender the respective amount as demanded,
22     Pressney, Abel, Hannah, Turk, Bettinelli, Castle, Castro, Martinez, and Perley all lodged with
23     various district attorneys and U.S. attorneys a total of 33 affidavits of information, sworn to as
24     true, correct, and complete before an officer of the state authorized to administer oaths and
25     documenting and making known any and all offenses committed by plaintiffs, a true and correct
26     copy of one of which for one district attorney and one U.S. attorney for Abel only is attached
27     hereto and incorporated herein by reference as, respectively, Exhibit G and Exhibit H
28
       ________________________________________________________________________________________________________
                                                          6
     Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 7 of 80 Page ID #:892




 1     (collectively the “Resort Advisory Criminal Complaints”) (documentation for every other
 2     Timeshare Purchaser available upon request).
 3                                                  STANDING
 4             The Resort Advisory Criminal Complaints allege and present evidence of material fact
 5     sworn to as true, correct, and complete before an officer of the state authorized to administer
 6     oaths that (a) the only rights in any Membership that any Timeshare Purchaser ever had, used, or
 7     enjoyed were purchased with the respective Timeshare Purchaser’s own money, and (b) when
 8     each Timeshare Purchaser ceased giving money to a timeshare developer the timeshare
 9     developer cut off all rights to reserve, use, or occupy any DRII accommodation or to exercise
10     any other right, benefit, or privilege appurtenant to the Membership.
11             The Resort Advisory Criminal Complaints have not been contradicted and are evidence
12     (a) of failure of consideration with respect to any alleged promissory note held by DRII, and (b)
13     that Resort Advisory Group sold Timeshare Purchasers “services” which Timeshare Purchasers
14     did not need and Resort Advisory Group could not deliver by reason of impossibility (nothing in
15     the subject matter; see Exhibits D and E).
16             For plaintiffs to demonstrate standing, plaintiffs must set forth by affidavit sworn to with
17     the same degree of liability (unlimited) as that of Timeshare Purchasers in the Resort Advisory
18     Criminal Complaints, or other evidence of equivalent solemnity, specific facts of (a) a loan from
19     a timeshare developer that was used to purchase a Membership for a Timeshare Purchaser, and
20     (b) injury in fact to a legally protected interest arising in the Services Agreement; to wit:
21
                       JUSTICE SCALIA delivered the opinion of the Court, except as to Part III-B,
22                     concluding that respondents lack standing to seek judicial review of the rule. Pp.
                       559-567,571-578.
23
                       (a) As the parties invoking federal jurisdiction, respondents bear the burden of
24                     showing standing by establishing, inter alia, that they have suffered an injury in
25
                       fact, i. e., a concrete and particularized, actual or imminent invasion of a legally
                       protected interest. To survive a summary judgment motion, they must set forth by
26                     affidavit or other evidence specific facts to support their claim. . . . Lujan v.
                       Defenders of Wildlife, 504 U.S. 555 (1992).
27

28
       ________________________________________________________________________________________________________
                                                          7
     Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 8 of 80 Page ID #:893




 1             Unless and until plaintiffs set forth, in the manner described hereinabove, such evidence
 2     of material fact that contradicts and nullifies that which is averred to by Timeshare Purchasers in
 3     the Resort Advisory Criminal Complaints: Plaintiffs have no legally protected interest in the
 4     Services Agreement and therefore have suffered no injury in fact and the complaint must be
 5     dismissed with prejudice for plaintiffs’ lack of standing.
 6                                                  EVIDENCE
 7             All affidavits of information and affidavits of mailing referenced herein are sworn to as
 8     true, correct, and complete by an officer of the state authorized to administer oaths and
 9     Defendant hereby enters the original of all such affidavits into evidence by this reference. A
10     duplicate original or certified copy of an original of any affidavit of information or affidavit of
11     mailing referenced herein is available at the Court’s pleasure.
12

13     DATE: May 20, 2020                                  Respectfully submitted,
14

15                                                         _______________________________
                                                           Brent David Barlow, Esq. (CSB 168645)
16
                                                           20929 Ventura Boulevard, Suite 47
17                                                         Woodland Hills, California 91364-2334
                                                           Telephone: (818) 369-4432
18                                                         Email: brent@barlowlegal.com
19

20

21

22

23

24

25

26

27

28
       ________________________________________________________________________________________________________
                                                          8
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 9 of 80 Page ID #:894




   Exhibit A
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 10 of 80 Page ID #:895
                                       BARLOW & ASSOCIATES
                                        A T T O R N E Y S    A T   L A W
                                          20929 VENTURA BLVD, STE 47
                                           Woodland Hills, CA 91364-2103
                                            (818) 369-4432 Telephone

                                                                                                  Our File Number




  May 17, 2020


  Mr. Bryan C. Altman, Esq.                                                SENT BY EMAIL ONLY TO:
  10250 Constellation Boulevard, Suite 2500                                bryan@altmanlawgroup.net
  Los Angeles, California 90067

  Mr. William I. Rothbard, Esq.                                            bill@rothbardlaw.com
  2333 Canyonback Road
  Los Angeles, California 90049

          Regarding: Resort Advisory Group



  Messrs. Altman and Rothbard:

  It has come to my attention that you may be considering bringing suit against me and certain former
  clients of mine in behalf of Resort Advisory Group.

  This letter is sent as a courtesy to inform you of the infirmity of any such action and notice as to your
  joint-and-several liability with Resort Advisory Group for pursuing such course absent proof of
  standing to do so.

  Resort Advisory Group markets and sells its services on the presumption of the existence of certain
  contractual rights held by a timeshare developer against a prospective customer, nearly all of which
  supposedly arise from a signed promissory note held and enforced by the timeshare developer.

  To survive summary disposition, Resort Advisory Group would have to set forth by affidavit (not
  declaration) or equivalent evidence, facts supporting their claim of invasion of a legally protected
  interest arising from a contract with a customer; specifically: fact of a loan from the timeshare
  developer to the customer.

  As explained to your client: The only rights in the timeshare membership / vacation interest that my
  former clients had, used, or enjoyed were purchased with my former clients’ own money and no
  aspect thereof was purchased with the respective developer’s money.

  That no timeshare developer ever made a loan to any former client of mine means that (a) no related
  timeshare promissory note is supported by consideration, (b) all such notes are void and
  unenforceable for failure of consideration, and (c) Resort Advisory Group has never had an
  enforceable contract (nothing in the subject matter) with any former client of mine who appeared to
  sign a promissory note with a timeshare developer.
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 11 of 80 Page ID #:896


  Page 2
  May 17, 2020
  Messrs. Altman and Rothbard




  Possibly you are unaware that no timeshare developer ever pursues a customer to recover any of the
  millions in defaulted timeshare “loans.” The reason is that they would have to allege and prove fact
  of a loan, something they cannot do–but which burden will fall upon you should you proceed against
  me.

  Wherefore, you are hereby given notice that, with respect to any former client of mine, should you
  undertake, on behalf of Resort Advisory Group, any action against me that takes my time or attention
  to rectify, you and Resort Advisory Group shall be jointly and severally liable therefor and billed at
  the rate of $750.00 per hour or any portion of an hour for any and all such time required by me or
  any attorney hired by me to address such matter, due and payable in full within 15 days of the date
  any invoice therefor is sent.

  You are further advised that the information in the proprietary systems of Resort Advisory Group to
  which I was given access was only that which was available to me directly from my clients.

  In closing, be advised that the affidavits of information lodged against your client for criminal
  wrongdoing are sworn to as true, correct, and complete (the truth, nothing but the truth, and the
  whole truth, respectively) and have not been contradicted or disproved; something you would have
  to do in order to prevail in any action against me or any of my former clients.

  This letter and proof of its transmission to you will be entered in evidence in any proceeding that
  may arise in connection with subject matter set forth herein.

  Very truly yours,


  BRENT D. BARLOW, ESQ.



  BDB/ao
  cc: client
01231232Case
        3 8:20-cv-00889-JLS-DFM                               Document 456
                                                                       14 7
                                                                          8ÿFiled
                                                                            ÿ ÿ7ÿ4Page 12 of 80 Page ID #:897
                                                                                  05/21/20


                                                                                                                 ,-./0ÿ,2-345Confidential

 @.A4-0ÿB8C<A4-DÿE-4FG
 ,<33ÿ-40H72-8ÿI788J686$5K                                                                                         LMNÿL6ÿ( Nÿ2323ÿ6ÿO3!ÿL
 PÿQMJ68$8685QÿIMJ68$8685K
   R$ÿ7Mÿ ÿ 88ÿ7ÿ ÿ 6ÿ6ÿ7ÿÿSÿÿ7Mÿ ÿ86Mÿÿ ÿÿ7M77688
   ÿ
   ÿ
   T-4;UÿVMÿV68$ÿIMJ68$8685Kÿ
   W./0UÿXM6NÿL6ÿ("Nÿ2323ÿ((0!ÿL
   Y4Uÿ6MJ6856M86$M ZÿV788ÿ6ÿI788J686$5K
   WF7[.>0Uÿ ÿ7ÿ4
   ÿ
   \]]ÿ_``_ab]cÿadee]fgdhc]ha]i
   ÿ
   ÿ
   jjjjjjjjjjjjjjjjjjjjjjjjjjjjjjj
   klmnoÿqrÿksltuvwÿmxyr
   ksltuvÿz{|ÿsxxu~somx
   
   ÿ
   ÿ
   ÿ
   ÿ

   ¢£¤£¥¦ÿÿ§ÿ¥¤£¥¨¥©ÿ¥ª£«ª¬ÿ­ÿ¤£®ÿ¯£¥£¥¦ÿ¥®ÿ£̈ £ÿ¨¨«¥££¥ÿÿ¨£ÿªÿ¨«°ÿªÿ¯ªª£§
   ÿ
   ÿ
   ±²³́ÿ¶·¸³¹ºÿ³́ÿ́º¶¸ÿ»¼½´¼¾¶¸ÿ̧·ÿ̧²ºÿ¿¾À³Á·½¶³¾ÿÂ¼Àº´ÿ·ÁÿÃ½·Áº´´³·¶¾Àÿ¿·¶Ä¼¹¸Å
   ÿ




11567885156781137 63 !!"#7$# 6688# 55 75 %&'(!!"3)033!0' ")02()#*(# 7585 %&'(!!"+ (1(
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 13 of 80 Page ID #:898
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 14 of 80 Page ID #:899
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 15 of 80 Page ID #:900
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 16 of 80 Page ID #:901
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 17 of 80 Page ID #:902
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 18 of 80 Page ID #:903
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 19 of 80 Page ID #:904
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 20 of 80 Page ID #:905
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 21 of 80 Page ID #:906
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 22 of 80 Page ID #:907
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 23 of 80 Page ID #:908




   Exhibit C
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 24 of 80 Page ID #:909

                                         64 Montego Key.
                                      Novato, California 94949.

                                          January 10, 2020.

                     Be advised: This Demand, Notice, and Warning of Commercial
                   Grace is an important commercial instrument that could affect your
                   property or rights to property or carry other serious consequences.


  John Joseph Suydam                                                  9114 9014 9645 0948 2525 31.
  Robert Kenneth Kraft                                                9114 9014 9645 0948 2525 48.
  Apollo Global Management, LLC                                       9114 9014 9645 0948 2525 55.
         9 West 57th Street, 43rd Floor
         New York, NY 10019

  Kenneth Steven Siegel                                               9114 9014 9645 0948 2525 62.
  Jason Frederic Cohen                                                9114 9014 9645 0948 2525 79.
  Diamond Resorts International, Inc.                                 9114 9014 9645 0948 2525 86.
         10600 West Charleston Boulevard
         Las Vegas, Nevada 89135

  Gerald Greenspoon                                                   9114 9014 9645 0948 2525 93.
  Michael Ellis Marder                                                9114 9014 9645 0948 2526 09.
  Victor Scott Kline                                                  9114 9014 9645 0948 2526 16.
  Jeffrey Aaron Backman                                               9114 9014 9645 0948 2526 23.
  Mitchell Shane Levine                                               9114 9014 9645 0948 2526 30.
  Julia Stepanova                                                     9114 9014 9645 0948 2526 47.
  Greenspoon Marder LLP                                               9114 9014 9645 0948 2526 54.
          2255 Glades Road, Suite 400-E
          Boca Raton, FL 33431

  Richard Wayne Epstein                                               9114 9014 9645 0948 2526 61.
  Greenspoon Marder PA                                                9114 9014 9645 0948 2526 78.
         200 East Broward Boulevard, Suite 1800
         Boca Raton, FL 33421

  Re:    Diamond Resorts former contract nos. 17009411, 17159350, 17204779, 17396537,
         17634273, 17694421, and 17583190 (the “Former Contracts”)

                    Demand, Notice, and Warning of Commercial Grace.

  This Demand, Notice, and Warning of Commercial Grace concerns the Former Contracts
  between, on the first part, John Joseph Suydam, Robert Kenneth Kraft, Apollo Global
  Management, LLC; Kenneth Steven Siegel, Jason Frederic Cohen, and Diamond Resorts
  International, Inc. (collectively “DIAMOND”) and, on the second part, HERMAN DAVID
  ABEL and DEBORA SUSAN ABEL (collectively “ABEL”).

  Whereas: There being no evidence of a transaction between DIAMOND and ABEL in which:
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 25 of 80 Page ID #:910



         anything is purchased with DIAMOND’s money;

         DIAMOND gives ABEL value;

         there is any purchase-money collateral;

         ABEL incurs any purchase-money obligation;

         a security interest in personal property is created in favor of DIAMOND;

         ABEL has an interest in collateral;

         ABEL is a consumer debtor to DIAMOND; or

         ABEL is a consumer obligor to DIAMOND; and

  Whereas: Any writing associated with any of the Former Contracts whose existence is
  predicated, in any degree, on the existence of a Hawaii Revised Statutes (“HI Rev Stat”) § 490:9-
  102 (2018) or California Code, Penal Code (“CCPC”) 9102(a)(26) consumer transaction
  between DIAMOND and ABEL is false; and

  Whereas: There being no evidence of a HI Rev Stat § 490:9-102 (2018) or CCPC 9102(a)(26)
  consumer transaction in the Former Contracts:

         Former DIAMOND RESORTS HAWAII COLLECTION contract nos. 17009411,
          17159350, 17204779 (California), 17694421, and 17583190 (California) between
          DIAMOND and ABEL are express, bilateral contracts the tenor of each of which is one
          (1) month from lapse of ten (10) days after expiration of ABEL’s seven- (7-) day right to
          cancel each respective purchase; and

         Former DIAMOND RESORTS U.S. COLLECTION contract nos. 17396537 (California)
          and 17634273 (California) between DIAMOND and ABEL are express, bilateral
          contracts the tenor of which is 54 and 73 days, respectively; and

  Whereas: All respective legally enforceable contractual rights of DIAMOND or ABEL
  appertaining to the Former Contracts terminate naturally as of:

         February 22, 2014, with former contract no. 17009411;

         July 16, 2015, with former contract no. 17159350;

         October 11, 2015, with former contract no. 17204779;

         May 4, 2016, with former contract no. 17396537;

         December 22, 2016, with former contract no. 17634273;
  Form DRII-011020                                  2
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 26 of 80 Page ID #:911



         March 1, 2017, with former contract no. 17694421; and

         August 24, 2017, with former contract no. 17583190; and

  Whereas: All respective transactions between DIAMOND and ABEL subsequent to the above
  dates are sua sponte, parol, bilateral, and month-to-month; and

  Whereas: With respect to ABEL’s enjoyment of the property that is the subject of the Former
  Contracts, i.e., Membership in Diamond Resorts Hawaii Collection or Membership in Diamond
  Resorts U.S. Collection (collectively “Membership”), there is no evidence that ABEL enjoyed
  anything associated with Membership for which ABEL did not prepay in full; and

  Whereas: Notwithstanding that the respective writings comprising the Former Contracts suggest
  that DIAMOND is making and made a loan to ABEL, no evidence of a loan can be found,

  Wherefore: The respective alleged (a) Purchase Money Note associated with former contract
  nos. 17009411 and 17694421, and (b) Promissory Note associated with former contract nos.
  17159350, 17204779, 17396537, 17634273, and 17583190 are naked,1 simulated contracts2
  and invalid, legally unenforceable, and void for failure of consideration.

                                                        Demand.

  Whereas: The need to protect the interests of Herman David Abel and Debora Susan Abel
  (collectively the “Undersigned”) against DIAMOND by way of investigation and production of
  this Demand, Notice, and Warning of Commercial Grace, at great expense of time, effort, and
  money as a proximate consequence of various groundless acts and omissions of DIAMOND with
  respect to the Former Contracts; and

  Whereas: The above-cited respective alleged Purchase Money Notes and Promissory Notes
  being void due to, among other things, ABEL’s mistaken belief that ABEL was receiving and
  had received a loan of DIAMOND’s money,3

  Wherefore: The Undersigned hereby demand of DIAMOND, within twenty (20) days of date of
  DIAMOND’s receipt hereof, the commercially reasonable sum of treble the amount of money
  mistakenly given to DIAMOND 4 with respect to the Former Contracts, i.e., 3 X $79,903.13 or
  $239,709.39.

          1
              A naked contract is one made without consideration, and for that reason it is void. . . . John Bouvier,
              Bouvier’s Law Dictionary, 3rd rev. (8th ed.), rev. by Francis Rawle (St. Paul, Minn.: West Publishing Co.,
              1914) (hereinafter “BOUVIER’S”), 2285, s.v. “Naked.”
          2
              simulated contract. Civil law. A contract that, although clothed in concrete form, has no existence in fact;
              a sham contract. ● A simulated contract can be declared a sham and avoided by an interested party,
              including a creditor of one of the parties to the contract. Black’s Law Dictionary, 7th ed., Bryan A.
              Garner, ed. in chief (St. Paul, Minn.: West Group, 1999), 325, s.v. “Contract.”
          3
              Ignorantia facti excusat. Ignorance of fact excuses or is a ground of relief. . . . Acts done and contracts
              made under mistake or ignorance of a material fact are voidable and relievable in law and equity. Henry
              Campbell Black, A Dictionary of Law (St. Paul, Minn.: West Publishing Co. 1891) (hereinafter
              “BLACK’S 1ST”), 589-590.
          4
              Cujus per errorem dati repetitio est, ejus consulto dati donatio est. He who gives a thing by mistake has a
              right to recover it back; but, if he gives designedly, it is a gift. Id. at 306.
  Form DRII-011020                                           3
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 27 of 80 Page ID #:912



                                     Notice and Warning to DIAMOND.

  Whereas, mistakes are forgivable, DIAMOND’s failure to tender to ABEL, within the
  commercially reasonable period demanded above, the aforesaid commercially reasonable sum of
  $239,709.39, signifies that DIAMOND’s charging of principal, interest, and fees on nonexistent
  loans in the Former Contracts can no longer be construed as mistake5 but must be regarded as
  intentional,6 i.e., that DIAMOND obtained from ABEL $79,903.13 by deception with intent to
  deprive ABEL of said sum; whereupon, a consensual lien7 shall arise against the assets, land,
  and personal property of John Joseph Suydam, Robert Kenneth Kraft, Apollo Global
  Management, LLC; Kenneth Steven Siegel, Jason Frederic Cohen, and Diamond Resorts
  International, Inc. (collectively the “Lien Debtor”), in favor of Herman David Abel and Debora
  Susan Abel (collectively the “Lien Creditor”), in the amount of the respective aggregate
  maximum statutory monetary value of any and all criminal offenses committed by John Joseph
  Suydam, Robert Kenneth Kraft, Apollo Global Management, LLC; Kenneth Steven Siegel, Jason
  Frederic Cohen, or Diamond Resorts International, Inc. against ABEL; whereupon, Lien
  Creditor can pursue any and all commercial, civil, and criminal remedies provided by law against
  Lien Debtor at Lien Creditor’s discretion without further notice, including, but not limited to:

         a.         presentment to the New York County, New York, District Attorney; Clark
                    County, Nevada, District Attorney; Norfolk County, Massachusetts, District
                    Attorney; Honolulu County, Hawaii, District Attorney; Marin County, California,
                    District Attorney; United States Attorney for the Southern District of New York8;
                    United States Attorney for the District of Massachusetts; United States Attorney
                    for the District of Hawaii; United States Attorney for the Northern District of
                    California; U.S. Securities and Exchange Commission; Chief Attorney, First
                    Judicial Department, Attorney Grievance Committee of the New York State
                    Unified Court System; New York State Bar Association, and State Bar of Nevada
                    Office of Bar Counsel of an affidavit of information (criminal complaint) sworn
                    to as true, correct, and complete before an officer of the state authorized to
                    administer oaths and documenting and making known any and all offenses under
                    New York Penal Law (“NYPL”), Title 15 of Nevada Revised Statutes (“NRS”),
                    Hawaii Penal Code (“HPC”), California, Code, Penal Code, or Title 18 of the
                    United States Code (“U.S.C.”) committed by the aforesaid individuals and
                    organizations, including but not limited to NYPL §§ 100.05 and 105.10; NRS §
                    199.480(3)(d); HPC §§ 705-510, 705-520, 708-830.5(1)(a), 710-1018, 842-2(3),


         5
             Ignorantia facti excusat. Ignorance of fact excuses or is a ground of relief. . . . Acts done and contracts
             made under mistake or ignorance of a material fact are voidable and relievable in law and equity.
             BLACK’S 1st, 589-590.
         6
             Actus non reum facit, nisi mens sit rea. An act does not make a person guilty unless his intention be
             guilty also. This maxim applies only to criminal cases; in civil matters it is otherwise. BOUVIER’S, 2124.
         7
             Ubicunque est injuria, ibi damnum sequitur. Wherever there is a wrong, there damage follows. Id. at
             2166.
                 Nemo videtur fraudare eos qui sciunt, et consentiunt. No one is considered as deceiving those who
                 know and consent. Id. at 2148.
         8
             A certified copy of any Affidavit of Information lodged with any district attorney or United States
             attorney the subject of which is John Joseph Suydam, will be sent to The Legal Action Center, American
             Investment Council, and New York University School of Law.
  Form DRII-011020                                          4
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 28 of 80 Page ID #:913



                 and 842-3; CCPC §§ 182(a)(1) and (4) 186.11(a)(1) [see 186.2(a)(20)], 532(a)
                 [see 487(a)], and 550(a)(5); and 18 U.S.C. §§ 1341, 1343, and 1348;

         b.      the invoicing of John Joseph Suydam, Robert Kenneth Kraft, Apollo Global
                 Management, LLC; Kenneth Steven Siegel, Jason Frederic Cohen, and Diamond
                 Resorts International, Inc. in the amount of the respective aggregate maximum
                 statutory monetary value of any and all criminal offenses committed against
                 Herman David Abel or Debora Susan Abel or Herman David Abel or Debora
                 Susan Abel’s interests, due and payable in full within twenty (20) days of the date
                 of any such invoice therefor is sent; and

         c.      the filing in any one or more UCC filing offices or real estate recording offices of
                 a UCC1 financing statement to secure the total respective amount of such
                 indebtedness of John Joseph Suydam, Robert Kenneth Kraft, Apollo Global
                 Management, LLC; Kenneth Steven Siegel, Jason Frederic Cohen, and Diamond
                 Resorts International, Inc. to Lien Creditor.

                          Notice and Warning to legal agents of DIAMOND.

  Gerald Greenspoon, Michael Ellis Marder, Victor Scott Kline, Jeffrey Aaron Backman, Mitchell
  Shane Levine, Julia Stepanova, Greenspoon Marder LLP, Richard Wayne Epstein, and
  Greenspoon Marder PA (collectively “GREENSPOON MARDER”) are hereby given Notice and
  warned that should GREENSPOON MARDER at any time following receipt of this Demand,
  Notice, and Warning of Commercial Grace undertake any measure against ABEL to enforce any
  aforementioned Purchase Money Note or Promissory Note—each of which alleged instruments
  is invalid, legally unenforceable, and void for failure of consideration—any such act is without
  contractual or lawful authority and wrongful and intentional and GREENSPOON MARDER is
  liable to the Undersigned relation-back to each individual or LLP or PA’s respective initial date
  of participation in the scam9; whereupon, a consensual lien shall arise10 against the assets, land,
  and personal property of Gerald Greenspoon, Michael Ellis Marder, Victor Scott Kline, Jeffrey
  Aaron Backman, Mitchell Shane Levine, Julia Stepanova, Greenspoon Marder LLP, Richard
  Wayne Epstein, and Greenspoon Marder PA in favor of the Undersigned in the amount of the
  aggregate maximum statutory monetary value of the offenses committed by GREENSPOON
  MARDER against ABEL; whereupon, the Undersigned can pursue any and all commercial,
  civil, and criminal remedies provided by law against Gerald Greenspoon, Michael Ellis Marder,
  Victor Scott Kline, Jeffrey Aaron Backman, Mitchell Shane Levine, Julia Stepanova,
  Greenspoon Marder LLP, Richard Wayne Epstein, or Greenspoon Marder PA at the
  Undersigned’s discretion without further notice, including, but not limited to:

         a.      presentment to the Palm Beach County, Florida, District Attorney; United States
                 Attorney for the Southern District of Florida, U.S. Securities and Exchange
                 Commission, Attorney/Consumer Assistance Program of the Department of
                 Lawyer Regulation of The Florida Bar; Chief Attorney, First Judicial Department,
         9
            Accessorius sequitur naturam sui principalis. An accessory follows the nature of his principal.
            BOUVIER’S, 2124.
         10
            Consentientes et agentes pari pœna plectentur. Those consenting and those perpetrating shall receive the
            same punishment. Id. at 2128.
  Form DRII-011020                                       5
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 29 of 80 Page ID #:914



                 Attorney Grievance Committee of the New York State Unified Court System; and
                 New York State Bar Association of an affidavit of information (criminal
                 complaint) sworn to as true, correct, and complete before an officer of the state
                 authorized to administer oaths and documenting and making known any and all
                 offenses under Title XLVI of The 2019 Florida Statutes (“FS”) or Title 18 of the
                 United States Code committed by Gerald Greenspoon, Michael Ellis Marder,
                 Victor Scott Kline, Jeffrey Aaron Backman, Mitchell Shane Levine, Julia
                 Stepanova,11 Greenspoon Marder LLP, Richard Wayne Epstein, or Greenspoon
                 Marder PA, including but not limited to FS §§ 777.03(1)(c), 777.04(1), (2), and
                 (3), 812.014(1)(b) and (2)(a)1 [see 775.0844(3)(a)2 and (c)], 812.0145(2)(a), and
                 895.03(3) and (4); and 18 U.S.C. §§ 1341, 1343, and 1348;

         b.      the invoicing of Gerald Greenspoon, Michael Ellis Marder, Victor Scott Kline,
                 Jeffrey Aaron Backman, Mitchell Shane Levine, Julia Stepanova, Greenspoon
                 Marder LLP, Richard Wayne Epstein, and Greenspoon Marder PA in the amount
                 of the respective aggregate maximum statutory monetary value of any and all
                 criminal offenses committed against Herman David Abel or Debora Susan Abel
                 or Herman David Abel or Debora Susan Abel’s interests, due and payable in full
                 within twenty (20) days of the date of any such invoice therefor is sent; and

         c.      the filing in any one or more UCC filing offices or real estate recording offices of
                 a UCC1 financing statement to secure the total respective amount of indebtedness
                 of Gerald Greenspoon, Michael Ellis Marder, Victor Scott Kline, Jeffrey Aaron
                 Backman, Mitchell Shane Levine, Julia Stepanova, Greenspoon Marder LLP,
                 Richard Wayne Epstein, and Greenspoon Marder PA to the Undersigned.

                                    Liability for frivolous response.12

  Beyond the effort required to effectuate the remedies described above under “Notice and
  Warning to DIAMOND” or “Notice and Warning to legal agents of DIAMOND,” any action13 or
  other form of frivolous opposition that requires the time, attention, or money of the Undersigned
  to address or rectify is the joint-and-several liability of John Joseph Suydam, Robert Kenneth
  Kraft, Apollo Global Management, LLC; Kenneth Steven Siegel, Jason Frederic Cohen,
  Diamond Resorts International, Inc., Gerald Greenspoon, Michael Ellis Marder, Victor Scott
  Kline, Jeffrey Aaron Backman, Mitchell Shane Levine, Julia Stepanova, Greenspoon Marder
  LLP, Richard Wayne Epstein, and Greenspoon Marder PA and, upon dismissal or judgment, as
  the case may be, for the Undersigned, or resolution of such other form of opposition as may
  arise, in favor of the Undersigned: John Joseph Suydam, Robert Kenneth Kraft, Apollo Global
  Management, LLC; Kenneth Steven Siegel, Jason Frederic Cohen, Diamond Resorts
  International, Inc., Gerald Greenspoon, Michael Ellis Marder, Victor Scott Kline, Jeffrey Aaron
  Backman, Mitchell Shane Levine, Julia Stepanova, Greenspoon Marder LLP, Richard Wayne
  Epstein, and Greenspoon Marder PA will be billed therefor at the rate of Seven Hundred Fifty
         11
            Ratihabitio mandato æquiparatur. Ratification is equal to a command. BOUVIER’S, 2160.
         12
            Peccatum peccato addit qui culpæ quam facit patrocinium defensionis adjungit. He adds one offence to
            another, who, when he commits a crime, joins to it the protection of a defence. Id. at 2153.
         13
            Frustra legis auxilium quærit qui in legem committit. Vainly does he who offends against the law seek
            the help of the law. Id. at 2135.
  Form DRII-011020                                      6
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 30 of 80 Page ID #:915



  Dollars ($750.00) per hour or any portion of an hour for the aggregate amount of any and all
  such time invested by Herman David Abel or Debora Susan Abel or any legal agent retained by
  Herman David Abel or Debora Susan Abel to deal with such action or opposition, all of which
  sums are due and payable in full within fifteen (15) days of the date any bill therefor is sent.

                                                   Conclusion.

  The contents of this Demand, Notice, and Warning of Commercial Grace are binding on every
  principal and agent re the subject matter set forth herein.

  This Demand, Notice, and Warning of Commercial Grace and enclosed Affidavit of Mailing
  shall be entered in evidence in any civil or criminal proceeding that may arise in connection with
  the subject matter set forth herein.

  This commercial proceeding shall be governed by the common law14 and the contractual
  agreement of the parties.

  Please understand the extreme seriousness of this matter and be guided accordingly.

  Very truly yours,


  ___________________________________                      ___________________________________
  Herman David Abel                                        Debora Susan Abel


  Enclosure:
     Affidavit of Mailing




          14
           The law merchant—which GREENSPOON MARDER, as agent of holder of void notes in this matter,
  DIAMOND, seeks to enforce, via a subset thereof, the negotiable instruments law, as codified in the Hawaii Uniform
  Commercial Code and California Code, Commercial Code—is part of the common law; to wit:
              By the end of the seventeenth century, the courts began to recognize explicitly that the law merchant
              was part of the common law. In the eighteenth century . . . during the tenure of Lord Mansfield . . .
              from 1756 to 1788, the process of incorporation was largely completed. James Steven Rogers, The
              Early History of the Law of Bills and Notes: A Study of the Origins of Anglo-American Commercial
              Law (Cambridge: Press Syndicate of the University of Cambridge, 1995), 2.
  Form DRII-011020                                        7
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 31 of 80 Page ID #:916
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 32 of 80 Page ID #:917




   Exhibit D
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 33 of 80 Page ID #:918
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 34 of 80 Page ID #:919
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 35 of 80 Page ID #:920
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 36 of 80 Page ID #:921
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 37 of 80 Page ID #:922
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 38 of 80 Page ID #:923
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 39 of 80 Page ID #:924
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 40 of 80 Page ID #:925
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 41 of 80 Page ID #:926
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 42 of 80 Page ID #:927
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 43 of 80 Page ID #:928
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 44 of 80 Page ID #:929
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 45 of 80 Page ID #:930
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 46 of 80 Page ID #:931
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 47 of 80 Page ID #:932




  ALL EXHIBITS REFERENCED IN THE FOREGOING PAGES CAN BE VIEWED AT:


  https://tinyurl.com/yc5wammm




  Form AOI-022020-CCDA          Affidavit of Information / Criminal Complaint for Public Notice Filing
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 48 of 80 Page ID #:933




    Exhibit E
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 49 of 80 Page ID #:934
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 50 of 80 Page ID #:935
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 51 of 80 Page ID #:936
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 52 of 80 Page ID #:937
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 53 of 80 Page ID #:938
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 54 of 80 Page ID #:939
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 55 of 80 Page ID #:940
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 56 of 80 Page ID #:941




  ALL EXHIBITS REFERENCED IN THE FOREGOING PAGES CAN BE VIEWED AT:


  https://tinyurl.com/yc5wammm




  Form AOI-022020-USC           Affidavit of Information / Criminal Complaint for Public Notice Filing
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 57 of 80 Page ID #:942




    Exhibit F
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 58 of 80 Page ID #:943

                                            64 Montego Key.
                                         Novato, California 94949.

                                             January 22, 2020.

                        Be advised: This Demand, Notice, and Warning of Commercial
                      Grace is an important commercial instrument that could affect your
                      property or rights to property or carry other serious consequences.


  Intermarketing Media, LLC, doing business as                           9114 9014 9645 0948 4960 89.
     Resort Advisory Group
  Jason A. Krieck                                                        9114 9014 9645 0948 4960 96.
  Thomas Hunt McCarty                                                    9114 9014 9645 0948 4961 02.
  Eric George Kittler                                                    9114 9014 9645 0948 4961 19.
  Michael Krieck                                                         9114 9014 9645 0948 4961 26.
  Bo Wilson                                                              9114 9014 9645 0948 4961 33.
         27201 Puerta Real, Suite 300
         Mission Viejo, California 92691

  David Alan Klein                                                       9114 9014 9645 0948 4961 40.
  Ten Grove Street
  Haddonfield, NJ 08033

  Re:       Your alleged July 3, 2018, contract with us.

                       Demand, Notice, and Warning of Commercial Grace.

  The subject of your alleged contract with us regarding the Diamond Hawaii Collection ( “Your
  Alleged Contract”) is alleged Diamond Resorts International, Inc. (“DIAMOND”) contract nos.
  17694421 and 17583190 (collectively the “Alleged Diamond Contracts”).

  At great expense of time, energy, and money, we recently completed analysis of the transactions
  associated with the Alleged Diamond Contracts and determined that there is no evidence:

           that anything was purchased with DIAMOND’s money;
           of a loan from DIAMOND;
           that DIAMOND gave us value;
           of any purchase-money collateral;
           of any security interest in personal property;
           that we ever held any interest in any collateral;
           that we are a consumer debtor to DIAMOND;
           that we are a consumer obligor to DIAMOND; or
           of a consumer transaction.

  Whereas, we entered into the Alleged Diamond Contracts believing that we were receiving loans
  of DIAMOND’s money and DIAMOND promised to give us such loans, but omitted to give us a
  loan and charged us principal, interest, and fees on nonexistent loans: The alleged promissory
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 59 of 80 Page ID #:944



  notes associated with the Alleged Diamond Contracts are naked,1 simulated contracts2 and
  invalid, legally unenforceable, and void ab initio for failure of consideration.

  At the time we appeared to enter into contract with Resort Advisory Group July 3, 2018,
  DIAMOND had no enforceable contractual right3 against us.

  What the foregoing means is that:

        Resort Advisory Group sold us “services” which we did not need and which could not be
         delivered by Resort Advisory Group by reason of impossibility;

        Every single word uttered by Resort Advisory Group, whether in writing or verbally in
         person or electronically or over the phone in interstate commerce, with respect to Your
         Alleged Contract,4 is false and fraudulent5 and evidence of either (a) gross negligence,6 or
         (b) criminal wrongdoing; and

        All funds given to Resort Advisory Group by us were given by mistake.7

                                                       Demand.

  Wherefore: Demand is hereby made for return, within twenty (20) days of date of delivery of this
  Demand, Notice, and Warning of Commercial Grace, the commercially reasonable sum of treble
  the total amount of money we mistakenly gave Resort Advisory Group in respect of Your
  Alleged Contract, i.e., 3 X $19,500, or $58,500.00.

                                               Notice and Warning.

  Whereas, mistakes are forgivable in law and it is possible that your acts and omissions against
  and with respect to us were committed or ignored by you due strictly to incompetence, your
  failure / refusal to give us, in the commercially reasonable manner demanded hereinabove, the
  aforesaid commercially reasonable sum of $58,500.00, signifies that your aforementioned
  alleged contract is not a result of mistake on your part but rather deception with intent to deprive
  us of our money and intentional 8; whereupon, any failure / refusal to honor the above demand, a
  consensual lien shall arise against the assets, land, and personal property of Intermarketing

         1
             A naked contract is one made without consideration, and for that reason it is void. . . . John Bouvier,
             Bouvier’s Law Dictionary, 3rd rev. (8th ed.), rev. by Francis Rawle (St. Paul, Minn.: West Publishing Co.,
             1914) (hereinafter “BOUVIER’S”), 2285, s.v. “Naked.”
         2
             simulated contract. Civil law. A contract that, although clothed in concrete form, has no existence in fact;
             a sham contract. ● A simulated contract can be declared a sham and avoided by an interested party,
             including a creditor of one of the parties to the contract. Black’s Law Dictionary, 7th ed., Bryan A.
             Garner, ed. in chief (St. Paul, Minn.: West Group, 1999), 325, s.v. “Contract.”
         3
             Jus ex injuria non oritur. A right cannot arise from a wrong. BOUVIER’S, 2141.
         4
             Dolus circuitu non purgator. Fraud is not purged by circuity. Id. at 2131.
         5
             Fraus est celare fraudem. It is a fraud to conceal a fraud. Id. AT 2135.
         6
             Lata culpa dolo æquiparatur. Gross negligence is equal to fraud. Id. at 2142.
         7
             Cujus per errorem dati repetitio est, ejus consulto dati donatio est. He who gives a thing by mistake has a
             right to recover it back ; but, if he gives designedly, it is a gift. Henry Campbell Black, A Dictionary of
             Law (St. Paul, Minn.: West Publishing Co. 1891), 306.
         8
             Once a fraud, always a fraud. BOUVIER’S, 2152.
  Form DNWCG-012220-RAG                                     2
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 60 of 80 Page ID #:945



  Media, LLC, Jason A. Krieck, Thomas Hunt McCarty, Eric George Kittler, Michael Krieck, Bo
  Wilson, and David Alan Klein (collectively the “Lien Debtors,” individually a “Lien Debtor”) in
  favor of Herman David Abel and Debora Susan Abel (collectively the “Lien Creditor”), in the
  amount of the aggregate maximum statutory monetary value of the respective criminal offenses
  committed against Lien Creditor since and including July 3, 2018; whereupon, Lien Creditor can
  pursue any and all commercial, civil, or criminal remedies provided by law against Lien Debtors
  at Lien Creditor’s discretion without further notice, including, but not limited to:

         presentment to the San Diego and Orange County, California, and Camden County, New
          Jersey, District Attorneys; United States Attorneys for the Southern and Central Districts
          of California and District of New Jersey, Office of Attorney Ethics of the Supreme Court
          of New Jersey, New Jersey State Bar Association, and the Pennsylvania Bar Association
          Disciplinary Board of an affidavit of information (criminal complaint) sworn to as true,
          correct, and complete and documenting and making known any and all offenses under
          California Code, Penal Code (“CCPC”), the New Jersey Code of Criminal Justice
          (“NJCCJ”), or Title 18 of the United States Code (“U.S.C.”) committed by any Lien
          Debtor, including, but not limited to, CCPC §§ 182(a)(4), 487(a), and 532(a); NJCCJ §§
          2C:5-2; and 18 U.S.C. §§ 1001 and 1343;

         the invoicing of Lien Debtors in the amount of the respective aggregate maximum
          statutory monetary value of any and all criminal offenses committed against Lien
          Creditor or Lien Creditor’s interests, due and payable in full within twenty (20) days of
          the date any such invoice therefor is sent; and

         the filing in any one or more UCC filing offices or real estate recording offices of a
          UCC1 financing statement to secure the total respective amount of indebtedness of any
          Lien Debtor to Lien Creditor.

  The contents of this Demand, Notice, and Warning of Commercial Grace are binding on every
  principal and agent re the subject matter set forth herein.

  This letter and enclosure shall be entered in evidence in any civil or criminal proceeding that
  may arise in connection with the subject matter set forth herein.

  Please understand the extreme seriousness of this matter and be guided accordingly.

  Very truly yours,



  ___________________________________               ___________________________________
  Herman David Abel                                 Debora Susan Abel


  Enclosure:
     Affidavit of Mailing


  Form DNWCG-012220-RAG                            3
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 61 of 80 Page ID #:946


                                            Affidavit of Mailing
  I am over 18 years of age and not a party to the within action. My business address is:
            Gretchen Gabriel Babineaux
            180 Montura Way
            Novato, CA 94949
  On the 22nd day of January 2020, I mailed one (1) original of the following:
           Demand, Notice, and Warning of Commercial Grace, Form DNWCG-012220-RAG, dated January 22,
            2020, signed by Herman David Abel and Debora Susan Abel, three (3) pages in length,
  a total of three (3) pages mailed herewith, including all attachment pages (not including this Affidavit of Mailing) by,
  as shown below, United States Postal Service Priority Mail, in a sealed envelope with postage pre-paid, properly
  addressed as follows to the following parties:

                    Intermarketing Media, LLC                                9114 9014 9645 0948 4960 89.
                    Jason A. Krieck                                          9114 9014 9645 0948 4960 96.
                    Thomas Hunt McCarty                                      9114 9014 9645 0948 4961 02.
                    Eric George Kittler                                      9114 9014 9645 0948 4961 19.
                    Michael Krieck                                           9114 9014 9645 0948 4961 26.
                    Bo Wilson                                                9114 9014 9645 0948 4961 33.
                          27201 Puerta Real, Suite 300
                          Mission Viejo, California 92691

                    David Alan Klein                                         9114 9014 9645 0948 4961 40.
                    Ten Grove Street
                    Haddonfield, NJ 08033

  I hereby declare upon penalty of perjury under the laws of the State of California, that the above is true, correct, and
  complete and that this Affidavit of Mailing is executed January 22, 2020, at Novato, California.


  _________________________________
  Gretchen Gabriel Babineaux

   A notary public or other officer completing this certificate
   verifies only the identity of the individual who signed the
   document to which this certificate is attached, and not
   the truthfulness, accuracy, or validity of that document.


  STATE OF CALIFORNIA, COUNTY OF MARIN

                                                                  Jurat
  Subscribed and sworn to (or affirmed) before me this ________ day of ___________________ 20____,

  by ____________________________________________, proved to me on the basis of satisfactory
  evidence to be the person who appeared before me.


                                                                    ______________________________________
                                                                    Notary Public
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 62 of 80 Page ID #:947
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 63 of 80 Page ID #:948




   Exhibit G
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 64 of 80 Page ID #:949
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 65 of 80 Page ID #:950
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 66 of 80 Page ID #:951
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 67 of 80 Page ID #:952
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 68 of 80 Page ID #:953
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 69 of 80 Page ID #:954
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 70 of 80 Page ID #:955
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 71 of 80 Page ID #:956
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 72 of 80 Page ID #:957




   Exhibit H
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 73 of 80 Page ID #:958
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 74 of 80 Page ID #:959
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 75 of 80 Page ID #:960



  enters into a new contract, alleged DRII timeshare contract no. 17694421, trading in the original

  contract and receiving credit for sums given thereunder.

         7.      On July 7, 2017, in Marin County, California, Complainant Affiant again

  upgrades the Alleged DRII Membership and enters into alleged DRII timeshare contract no.

  17583190, trading in alleged DRII timeshare contract no. 17694421 (supra) and receiving credit

  for sums given thereunder.

         8.      In or about June 2018, Complainant Affiant ceases giving money to DRII.

                                       Relations with Defendant.

         9.      On July 3, 2018, Complainant Affiant appears to enter into contract with

  Defendant by executing Defendant’s alleged “Services Agreement” and attached “STATEMENT

  OF UNDERSTANDING” (collectively the “Alleged Contract”)—a true and correct copy of

  which is attached hereto or available digitally at https://gofile.io/?c=mGFiAe and hereby made

  fully part hereof as, collectively, Exhibit A.

         10.     The subject of the Alleged Contract is what Defendant describes as

  “termination/transfer” of Complainant Affiant’s alleged timeshare contract with DRII.

         11.     Defendant makes, among others, the following express material representations

  and promises in the alleged Services Agreement (see Exhibit A):

                    RA Group will terminate/transfer Your current Timeshare. If your Purchase
                     Agreement is not terminated, transferred, or current contract is not rolled back
                     to a previous contract or agreed to be by the developer . . . within eighteen
                     (18) months of RA-Group’s receipt of the entire FEE . . . (paragraph 1a, p. 1)

                    Except in the case where You obtained a developer offered mortgage, You
                     understand that You are responsible to continue to make all payments on any
                     financing used to pay for any part of the Timeshare. . . . You are still
                     responsible for the mortgage until the termination/transfer is completed. .
                     (paragraph 1b, p. 1)



  Form AOI-030220-SDCA                    Affidavit of Information / Criminal Complaint for Public Notice Filing
                                                                                                    Page 3 of 8
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 76 of 80 Page ID #:961



                         [T]he term of this Agreement shall be eighteen (18) months and shall
                          terminate upon the earlier of: (i) the termination/transfer, or current contract
                          roll back of Your Timeshare . . . . (paragraph 2, p. 2)

                         [S]ome resorts/clubs may require a cancellation fee or the like to end an
                          ownership. These fees will be no greater than the amount of twelve (12)
                          month’s maintenance fees, except in the case where all past maintenance fees
                          are also required. Should this be the case You will be required to pay the
                          fee(s) to the Developer/Club for a successful termination/transfer. (paragraph
                          4d, p. 3)

                         You are guaranteed that your Timeshare will be terminated/transferred; that
                          you [sic] will receive an offer from the Assignor of Your Timeshare; Your
                          Timeshare will be placed back to a previous [sic] traded Timeshare; or that
                          You can be relieved of Your entire ownership subject to your full compliance
                          with the terms and conditions set forth in this Agreement. (paragraph 5, p. 4)

          12.       Receiving no joy from Resort Advisory Group’s alleged services, Complainant

  Affiant, in self-defense against DRII, beginning in or about early 2019 and ending in or about

  late 2019, examines all of Complainant Affiant’s personal records and every record provided by

  DRII with respect to alleged DRII timeshare contract nos. 17694421 and 17583190 and

  determines that:

                   The only rights in the Alleged DRII Membership which Complainant Affiant had,

                    used, or enjoyed were purchased with Complainant Affiant’s money;

                   No aspect of the Alleged DRII Membership was purchased with DRII’s money[2];

                    and

                   At the time Complainant Affiant appears to enter into contract with Resort

                    Advisory Group July 3, 2018, (a) DRII has no enforceable contractual right

                    against Complainant Affiant, and (b) Resort Advisory Group’s “services” are a

                    ruse.

            [2 Whereas, there is no evidence that DRII gave value to Complainant Affiant: The alleged promissory
  notes associated with alleged DRII timeshare contract nos. 17694421 (Hawaii) and 17583190 (California) are void
  for failure of consideration (Hawaii Code, Uniform Commercial Code § 490:3-303(b); California Code, Commercial
  Code 3303(b)).]
  Form AOI-030220-SDCA                           Affidavit of Information / Criminal Complaint for Public Notice Filing
                                                                                                           Page 4 of 8
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 77 of 80 Page ID #:962



         13.     Beginning July 3, 2018, and continuing to October 6, 2018, Jason Krieck, Thomas

  Hunt McCarty, Eric George Kittler, Michael Krieck, and David Alan Klein conspire to obtain

  and knowingly and designedly obtain money from Complainant Affiant by false promises and

  representations to “terminate/transfer” a nonexistent contract with DRII, with fraudulent intent

  not to perform those representations by reason of impossibility (nothing in the subject matter),

  and obtain from Complainant Affiant money in an amount constituting grand theft.

         14.     With respect to the Alleged Contract, Complainant Affiant on the following dates

  mistakenly gives DRII the following amounts of money—a true and correct copy of proof of

  which is attached hereto or available digitally at https://gofile.io/?c=mGFiAe and hereby made

  fully part hereof as Exhibit B:

                                    Date         Amount
                                    07/06/2018    $9,000
                                    08/08/2018     3,500
                                    09/07/2018     3,500
                                    10/06/2018     3,500
                                           Total        $19,500

         15.     In respect of the modus operandi of DRII, Complainant Affiant in or about

  early 2020 begins documenting the criminal offenses committed by DRII principals and

  agents against Complainant Affiant and on February 20, 2020, executes an affidavit of

  information (criminal complaint), sworn to as true, correct, and complete before an

  officer of the state authorized to administer oaths, making known all such offenses

  committed under the laws of Hawaii, California, New York, Nevada, and New York and

  Title 18 of the United States Code, to be lodged with the:

                 a.      district attorney of Clark County, Nevada; Kauai County, Hawaii;

         Marin County, California; New York County, New York; and Broward County,

  Form AOI-030220-SDCA                   Affidavit of Information / Criminal Complaint for Public Notice Filing
                                                                                                   Page 5 of 8
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 78 of 80 Page ID #:963



         Florida—a certified copy of which is attached hereto or available digitally at

         https://gofile.io/?c=mGFiAe and hereby made fully part hereof as, respectively,

         Exhibit C, D, E, F, and G; and

                 b.      United States attorney for the districts of Nevada, Hawaii, Northern

         California, Southern New York, and Southern Florida—a certified copy of which

         is either attached hereto or available digitally at https://gofile.io/?c=mGFiAe and

         hereby made fully part hereof as Exhibit H.

         16.     Complainant Affiant on February 24, 2020, lodges with the Office of the District

  Attorney, Clark County, Nevada, and Office of the United States Attorney for the District of

  Nevada against Defendant and certain other principals and agents of DRII, an affidavit of

  information as to commission of the offenses described in, respectively, Nevada Revised Statutes

  § 199.480(3)(d) (see Exhibit C) and 18 U.S.C. §§ 1001 and 1343 (see Exhibit H).

          17.    For the purpose of executing the above-described artifice (obtaining Complainant

  Affiant’s money by means of false representations and promises to “terminate/transfer” a

  nonexistent contract, with fraudulent intent not to perform those representations by reason of

  impossibility), Defendant between July 5, 2018, and February 3, 2020, (a) transmits to

  Complainant Affiant by means of wire communication in interstate commerce certain writings,

  and (b) knowingly causes to be delivered to Complainant Affiant by mail certain written

  correspondence—a true and correct copy of which is either attached hereto or available digitally

  at https://gofile.io/?c=mGFiAe and hereby made fully part hereof as, respectively, Exhibit I.




  Form AOI-030220-SDCA                  Affidavit of Information / Criminal Complaint for Public Notice Filing
                                                                                                  Page 6 of 8
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 79 of 80 Page ID #:964
Case 8:20-cv-00889-JLS-DFM Document 14 Filed 05/21/20 Page 80 of 80 Page ID #:965
